DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/17/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations of claim 17 recite “means for” and are thus being interpreted under 35 U.S.C. 112(f) as follows:
means for retrieving instructions from storage by reference to addresses at which the instructions are stored which, according to Page 4 lines 5-6 of the Specification, is instruction fetch circuitry
means for storing entries comprising source and target addresses for branch instructions which, according to Page 4 lines 7-8, is branch target storage
means for storing a confidence value associated with an entry in the means for storing entries which, according to Page 4 lines 8-9, is branch target storage
means for retrieving a predicted next instruction from a target address in the entry, when a current address matches a source address in the entry and the confidence value exceeds a confidence threshold which, according to Page 4 lines 9-12, is branch target storage
means for increasing the confidence value in response to receipt of a confirmation of the target address which, according to Page 4 lines 13-14, is branch confidence update circuitry
means for decreasing the confidence value of the entry in response to receipt of a non-confirmation of the target address which, according to Page 4 lines 14-16, is branch confidence update circuitry
means for detecting (a) the confidence value meeting a confidence lock threshold below the confidence threshold and (b) receipt of the non-confirmation of the target address which, according to Page 4 lines 16-19, is branch confidence update circuitry
means, subsequent to (a) and (b) being detected, for locking the entry which prevents issuance of the signal to instruction fetch circuitry with respect to the locked entry which, according to Page 6 lines 7-10, is a locking mechanism
branch target prediction means which is a main predictor as show in Fig. 2 38
further branch target storage means which is a BTAC as shown in Fig. 2 38

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record  on John R. Lastova on 06/11/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) An apparatus comprising: 
instruction fetch circuitry to retrieve instructions from storage by reference to addresses at which the instructions are stored; 
branch target storage to store entries comprising source and target addresses for branch instructions, wherein the branch target storage is capable of storing a confidence value associated with an entry and the branch target storage is responsive to a current address matching a source address in the entry and the confidence value exceeding a confidence threshold to issue a signal to the instruction fetch circuitry to retrieve a predicted next instruction from a target address in the entry; and 
branch confidence update circuitry to increase the confidence value of the entry in response to receipt of a confirmation of the target address and to decrease the confidence value of the entry in response to receipt of a non-confirmation of the target address, 
wherein the branch confidence update circuitry is responsive to (a) the confidence value meeting a confidence lock threshold below the confidence threshold and (b) receipt of the non- confirmation of the target address, and wherein subsequent to (a) and (b), the branch confidence update circuitry is configured to lock the entry which prevents issuance of the signal to the instruction fetch circuitry with respect to the locked entry, and 
wherein a locking mechanism is configured to mark the entry as [[a]]the locked entry and the branch confidence update circuitry is responsive to the locked entry to cease further modification of the confidence value of the locked entry, 
further comprising branch target prediction circuitry comprising further branch target storage capable of storing entries comprising target addresses for branch instructions, wherein the further branch target storage is capable of storing at least two different target addresses in association with the source address, and 
the branch target prediction circuitry is responsive to the current address corresponding to the source address to select between the at least two target addresses in dependence on history information stored for the current address to provide a target address prediction, wherein the apparatus has a pipeline arrangement comprising a pipeline, the branch target storage is in a preceding stage of the pipeline, the instruction fetch circuitry is in a succeeding stage of the pipeline, and the branch target prediction circuitry is in a further succeeding stage of the pipeline, and the branch target storage precedes the instruction fetch circuitry in the pipeline arrangement and the branch target prediction circuitry follows the instruction fetch circuitry in the pipeline arrangement.

2. (Canceled).

3. (Currently Amended) The apparatus as claimed in claim 1,

4. (Previously Presented) The apparatus as claimed in claim 1, wherein the locking mechanism comprises lock counter circuitry to hold a lock counter value for the entry and to update the lock counter value towards a lock trigger value in response to a triggering of the locking mechanism, wherein the lock counter value having the lock trigger value indicates that the entry is locked.

5. (Original) The apparatus as claimed in claim 4, wherein a range of the confidence value for the entry exceeds a range of the lock value for the entry.

6. Canceled.

7. (Original) The apparatus as claimed in claim 1, wherein the branch target storage is responsive to receipt of the non-confirmation of the target address to update the entry with a confirmed target address for the source address.

8. (Original) The apparatus as claimed in claim 1, wherein the branch target storage is responsive to receipt of the non-confirmation of the target address to update the entry with a replacement target address for the source address, wherein the replacement target address is determined from a history of more than one recent confirmed target addresses.

9. (Cancelled)

10. (Cancelled)

11. (Previously Presented) The apparatus as claimed in claim 1, wherein the branch target prediction circuitry comprises target address comparison circuitry to perform a comparison of its target address prediction with the target address from the branch target storage and to signal either the confirmation of the target address or the non-confirmation of the target address in dependence on a result of the comparison.

12. (Previously Presented) The apparatus as claimed in claim 1, wherein the branch target prediction circuitry comprises a second further branch target storage to store entries comprising source and target addresses for branch instructions, wherein the branch target prediction circuitry is responsive to no entry in the further branch target storage being selected to provide the target address prediction from the second further branch target storage.

13. (Previously Presented) The apparatus as claimed in claim 1, wherein the branch target prediction circuitry is responsive to no entry in the further branch target storage being selected to provide the target address from the branch target storage as the target address prediction.

14. (Original) The apparatus as claimed in claim 1, further comprising branch resolution circuitry to signal the confirmation of the target address or the non-confirmation of the target address in dependence on a branch resolution of a branch instruction stored at the source address.

15. (Original) The apparatus as claimed in claim 1, wherein the branch target storage is responsive to the current address matching the source address in the entry and the confidence value not exceeding the confidence threshold to issue a signal to the instruction fetch circuitry to retrieve a next instruction from an address which sequentially follows the current address.

16. (Currently Amended) A method of data processing comprising: 
retrieving, by instruction fetch circuitry, instructions from storage by reference to addresses at which the instructions are stored; 
storing entries comprising source and target addresses for branch instructions in a branch target storage; 
storing a confidence value associated with an entry in the branch target storage; 
retrieving a predicted next instruction from a target address in the entry, when a current address matches a source address in the entry and the confidence value exceeds a confidence threshold by issuing a signal from the branch target storage to the instruction fetch circuitry; 
increasing the confidence value in response to receipt of a confirmation of the target address; 
decreasing the confidence value of the entry in response to receipt of a non-confirmation of the target address; 
detecting (a) the confidence value meeting a confidence lock threshold below the confidence threshold and (b) receipt of the non-confirmation of the target address; 
subsequent to (a) and (b) being detected, locking the entry which prevents issuance of the signal to instruction fetch circuitry with respect to the locked entry; 
marking the entry as [[a]]the locked entry; and 
in response to the locked entry, ceasing further modification of the confidence value of the locked entry, 
further comprising storing, in branch target prediction circuitry comprising further branch target storage, entries comprising target addresses for branch instructions, wherein the further branch target storage is capable of storing at least two different target addresses in association with the source address, 
and, responsive to the current address corresponding to the source address, selecting between the at least two target addresses in dependence on history information stored for the current address to provide a target address prediction, wherein the branch target storage precedes the instruction fetch circuitry in a pipeline arrangement and the branch target prediction circuitry follows the instruction fetch circuitry in the pipeline arrangement, where the pipeline arrangement comprises a pipeline, the branch target storage is in a preceding stage of the pipeline, the instruction fetch circuitry is in a succeeding stage of the pipeline, and the branch target prediction circuitry is in a further succeeding stage of the pipeline.

17. (Currently Amended) An apparatus comprising: 
means for retrieving instructions from storage by reference to addresses at which the instructions are stored; 
means for storing entries comprising source and target addresses for branch instructions; 
means for storing a confidence value associated with an entry in the means for storing entries; 
means for retrieving a predicted next instruction from a target address in the entry, when a current address matches a source address in the entry and the confidence value exceeds a confidence threshold by issuing a signal from the means for storing entries to the means for retrieving instructions;  
means for increasing the confidence value in response to receipt of a confirmation of the target address; 
means for decreasing the confidence value of the entry in response to receipt of a non- confirmation of the target address; 
means for detecting (a) the confidence value meeting a confidence lock threshold below the confidence threshold and (b) receipt of the non-confirmation of the target address, 
means, subsequent to (a) and (b) being detected, for locking the entry which prevents issuance of the signal to instruction fetch circuitry with respect to the locked entry, and 
wherein the means for locking is configured to mark the entry as [[a]]the locked entry and the means for increasing and the means for decreasing are responsive to the locked entry to cease further modification of the confidence value of the locked entry, 
further comprising branch target prediction means comprising further branch target storage means capable of storing entries comprising target addresses for branch instructions, wherein the further branch target storage means is capable of storing at least two different target addresses in association with the source address, 
and the branch target prediction means is responsive to the current address corresponding to the source address to select between the at least two target addresses in dependence on history information stored for the current address to provide a target address prediction, wherein the apparatus has a pipeline arrangement comprising a pipeline, the means for storing entries is in a preceding stage of the pipeline, the means for retrieving instructions is in a succeeding stage of the pipeline, and the branch target prediction means is in a further succeeding stage of the pipeline, and the means for storing entries precedes the means for retrieving instructions in the pipeline arrangement and the branch target prediction means follows the means for retrieving instructions in the pipeline arrangement.

Reasons for Allowance
Claims 1, 3-5, 7-8, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, branch target storage to store entries comprising source and target addresses, further branch target storage comprising at least two different target addresses in association with a source address, and branch target prediction circuitry that selects between the two target addresses, wherein the apparatus has a pipeline arrangement comprising a pipeline, the branch target storage is in a preceding stage of the pipeline, the instruction fetch circuitry is in a succeeding stage of the pipeline, and the further branch target storage is in a further succeeding stage of the pipeline, and the branch target storage precedes the instruction fetch circuitry in the pipeline arrangement and the branch target prediction circuitry follows the instruction fetch circuitry in the pipeline arrangement, as claimed in claims 1 and 16-17. 
The closest prior art or record was found to be:
Bradford (US 7,707,396) which teaches instruction sequencing logic, which includes a branch prediction unit (see Fig. 1), and the branch prediction unit includes a BTB (Fig. 2). However, Bradford does not teach the instruction sequencing logic, branch prediction unit, and BTB being in separate stages in a pipeline arrangement as claimed.
Bonanno (US 2003/0212882) which teaches a BTB and a MTT, the MTT may hold two different target addresses associated with a source address (Fig. 1 and Abstract). However, Bonanno does not teach a pipeline arrangement between the BTB and MTT as claimed. 
Sharangpani (US 6,178,498) which teaches the front end stages of a pipeline including a target address register TAR in a first stage IPG, and a target address cache TAC, a branch prediction table BPT, and an instruction cache in a first and second stage IPG and FET of the pipeline. However, the TAR, TAC, and, cache/fetch circuitry are not in separate preceding/succeeding/further succeeding stages as claimed. Further, the TAR is just a register holding a target address while the claims require that the branch target storage in the preceding stage stores source and target addresses and confidence values. 
Mori (US 2003/0172259) teaches a pipelined branch predictor including a second table in a first stage, a first table in an instruction cache stage I, and a fetch stage F (see Fig. 1 and [0024]). However, Mori does not teach fetch circuitry being in a separate pipeline stage succeeding the second table or preceding the first table in a pipeline arrangement as claimed. 
Dundas (US 2017/0068539) teaches stages of a front-end where a micro BTB and fetch logic are in a first stage and a main BTB is in a third stage B2 (see Fig. 2). However, Dundas does not teach the pipeline arrangement where the branch target storage is in a preceding stage which precedes the instruction fetch circuitry in a succeeding stage, since the fetch logic and micro-BTB are in the same stage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        /JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182